Citation Nr: 0206110	
Decision Date: 06/11/02    Archive Date: 06/20/02

DOCKET NO.  01-00 276A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Whether the appellant is entitled to an extension of his 
delimiting date beyond November 6, 2001, for educational 
benefits under the provisions of Chapters 30 & 34, Title 38, 
United States Code.



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel




INTRODUCTION

The veteran served on active duty from July 1974 to February 
1976 and from October 1979 to August 1994.  This matter comes 
to the Board of Veterans' Appeals (Board) on appeal from a 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York.


REMAND

In May 2002, the veteran directly submitted to the Board, a 
written request for a Travel Board hearing to be held at the 
Philadelphia, PA VARO.  The RO should proceed to schedule him 
for such a hearing.  38 C.F.R. § 20.704 (2001).

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should schedule the veteran, in 
accordance with the docket number of this 
case, for a hearing before a Member of 
the Board at the Philadelphia, PA, VARO.

Thereafter, the case should be returned to the 
Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




